UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4336



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY CLINTON WILSON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-94-206)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry Clinton Wilson, Jr., appeals from the district

court’s order revoking his supervised release and imposing a

twenty-month sentence.        Wilson’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were no meritorious issues for appeal, but addressing the length of

the sentence.         Wilson was informed of his right to file a pro se

supplemental brief, but he has not done so.                Because our review of

the record discloses no reversible error, we affirm the revocation

of Wilson’s supervised release and the sentence imposed.

              Based on Wilson’s admissions, the district court found

that Wilson violated the conditions of his supervision and properly

revoked his supervision.          See 18 U.S.C.A. § 3583(e)(3) (West Supp.

2004).       Wilson    challenges    the     length   of   the   sentence,   which

exceeded the six-to-twelve month range suggested by the Sentencing

Guidelines.       See U.S. Sentencing Guidelines Manual § 7B1.4(a)

(1994).       However, this range is not binding on the sentencing

court.       United States v. Davis, 53 F.3d 638, 640-41 (4th Cir.

1995). Indeed, a greater sentence may be warranted where, as here,

the original sentence was the result of a downward departure.                   See

USSG     §   7B1.4,    comment.     (n.4).      Because     Wilson   received    a

significant downward departure from his original sentence and he

previously violated the terms of his supervision, the district

court’s decision to impose a sentence above the range suggested in


                                       - 2 -
§   7B1.4(a)   was   reasonable.    Additionally,   we   note   that   the

imprisonment and supervised release terms did not exceed the

maximum sentence that could be imposed on revocation.             See 18

U.S.C.A. § 3583(e)(3); Johnson v. United States, 529 U.S. 694, 702

(2000); United States v. Maxwell, 285 F.3d 336, 341 (4th Cir.

2002).   Accordingly, we affirm the sentence.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.           We therefore

affirm the district court’s order revoking Wilson’s supervised

release and imposing a twenty-month sentence.       This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 3 -